UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANDRE J. LAURANT,

       Plaintiff,
                                        MEMORANDUM & ORDER
              -against-
                                        17-CV-5740(KAM)(JO)
THE CITY OF NEW YORK; JOHN DOES 1-
10, Members, Candidate
Investigation Division, Fire Dept.
City of New York; and JOHN DOES 11-
20, Members, Personnel Review
Board, Fire Dept. City of New York,
each sued individually and in their
official capacities as employees of
defendant CITY OF NEW YORK,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiff Andre Laurant (“Laurant” or “plaintiff”),

initiated the instant action on September 29, 2017, by filing a

complaint against defendants City of New York and 20 John Doe

defendants involved in the Fire Department for the City of New

York’s (“FDNY”) firefighter hiring process.   (See ECF No. 1,

Complaint (“Compl.”) at 2.)   In his complaint, Laurant alleged

discrimination under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000, et seq.; 42 U.S.C. § 1983; New York State’s

Human Rights Law, N.Y. Exec. Law § 296 (“NYSHRL”); and New York

City’s Human Rights Law, N.Y.C. Admin. Code § 8-107 (“NYCHRL”).

(Id. at 1.)   In an Amended Complaint filed on February 8, 2018,
plaintiff dropped his Title VII claims.          (See ECF No. 14,

Amended Complaint (“Am. Compl.”).)

            Defendant City of New Yok now moves this court to

dismiss plaintiff’s Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim.             (See

ECF No. 19, Def. Mem.)      For the reasons described below, the

court grants defendant’s motion in its entirety because

plaintiff’s claims are time-barred and, in the alternative,

plaintiff fails to state a claim of discrimination.

                                 BACKGROUND

            The following facts are taken from the Amended

Complaint, and are assumed to be true for the purposes of this

motion. 1   Andre Laurant of Staten Island, New York, applied to be

a firefighter with the FDNY though it is unclear when or if he

sat for an examination. 2     (Am. Compl. at 5.)      He identifies as an

African-American male.      (Id. at 2.)     Laurant is a class member

in a discrimination suit brought in this District against

defendant City of New York, captioned United States v. City of

New York, No. 07-CV-2067.       (Id. at 5.)     Sometime in February

2013, Laurant completed a form called a Comprehensive Personnel



1     When considering a motion to dismiss a complaint for failure to state a
claim, the court accepts all well-pleaded facts as true and draws all
reasonable inferences in favor of the plaintiff. Gregory v. Daly, 243 F.3d
687, 691 (2d Cir. 2001).
2     Plaintiff’s submissions indicate he applied as part of “Examination
No.: 2000” and “List No.: 0262.” (Am. Compl. at 5.)


                                      2
Document (“CPD”) as part of the application process to become a

firefighter and submitted it to defendant members of the FDNY’s

Candidate Investigation Division (“CID”), John Does 1-10 (the

“CID Defendants”).    (Id.)    The CPD contained questions

concerning his employment history and his arrest and criminal

history.   (Id.)   After reviewing his CPD, the CID defendants

notified Laurant of their position that he had “ma[de] false

statements and intentionally fail[ed] to disclose information”

on his CPD.   (Id. at 6.)     Sometime in November 2013, Laurant

wrote to the CID—whether of his own accord or in response to an

inquiry or notice is unclear.      (Id. at 7.)   In this

correspondence, he described two separate incidents for which he

was arrested: first for Criminal Mischief in April 1995; and

then for Criminal Possession of Stolen Property in the Fifth

Degree in August 1995.    (Id. at 6-7.)    Laurant strongly

suggested to the CID defendants that the arrests were falsely

made and that his “race may have been a factor.”       (Id. at 7.)

To explain these apparent omissions from his CPD, Laurant stated

that “he simply forgot about them.”      (Id.)

           Laurant’s letter to the CID defendants also included

information clarifying his employment history, which, he

alleges, the CID defendants also falsely accused him of

misrepresenting.    (Id. at 8.)    Specifically, he alleges that the

CID defendants falsely accused Laurant of mischaracterizing his


                                    3
employment with Staten Island University Hospital (“SIUH”) and

failing to disclose employment at Robert Wood Johnson Hospital

(“RWJH”).    (Id.)   According to plaintiff, his CPD noted

employment at SIUH from September 2006 through March 2011 as a

“Lead Anesthesia Technician.”       (Id.)   Staff at SIUH, however,

later confirmed to the CID defendants through unspecified

correspondence that Laurant was instead employed as a

“monitoring assistant.”     (Id.)    In the same November 2013 letter

explaining this discrepancy, Laurant stated that this apparent

difference in title was a technique SIUH management used to

avoid paying a higher salary to plaintiff.        (Id.)   His letter

also “strongly suggest[ed]” that he encountered racial

discrimination at SIUH and subsequently decided to resign.          (Id.

at 9.)    In the same letter, Laurant also explained that he was

“briefly employed” at RWJH but similarly endured racial

discrimination while employed there and once again decided to

resign.    (Id.)

            Sometime later in November 2013, defendant City of New

York and the CID defendants referred Laurant’s case to defendant

members of the Personnel Review Board (“PRB”), John Does 11-20,

(collectively the “PRB defendants”) for review.        (Id.)   On

November 26, 2013, defendant City of New York and the PRB

defendants disqualified Laurant based on his arrest record and

his omission of material facts from his CPD.        (Id.)


                                     4
            After this initial disqualification, in January 2014

defendants determined Laurant was “Not Qualified” due to his

arrest history, though it is unclear how Laurant received notice

of this decision or of the November 26, 2013 disqualification.

(Id.)   On January 21, 2014, Laurant filed a Notice of Appeal

with defendant City of New York through the Civil Service

Commission (“CSC”).     (Id.)   On September 15, 2014, defendants

amended their determination that plaintiff was “Not Qualified”

due to his arrest history, apparently adding “omission of arrest

history, omission of employment history, and falsification of

employment history,” to their bases.      (Id. at 11.)

            In March 2015, the Civil Service Commission reaffirmed

defendants’ determination of Laurant’s application, without

considering whether defendants’ actions were consistent with the

United States Equal Employment Opportunity Commission’s (“EEOC”)

Uniform Guidelines on Employee Selection Procedures (“UGESP”).

(Id.)   In June 2015, plaintiff then commenced an Article 78

appeal in New York State Supreme Court in the County of the

Bronx seeking to “annul” the determinations of the PRB and CID

defendants and the City of New York’s Civil Service Commission.

(Id. at 12.)    In October 2015, Laurant and the City then agreed

to transfer the proceeding to the Supreme Court in the County of

New York.    (Id.)   At some point, defendant City of New York

“agreed to ‘re-evaluate’” Laurant’s qualification for the


                                    5
position of firefighter and the parties thus agreed to

discontinue the Article 78 proceeding.   (Id.)   Then, once again,

on September 21, 2016, defendants re-evaluated Laurant’s

application and “simply reaffirmed their original

determination.”   (Id.)

          Defendant City of New York, the CID defendants, and

the PRB defendants allegedly failed to perform an independent,

objective analysis of the circumstances surrounding plaintiff’s

arrests, the omissions from his application, the veracity of

plaintiff’s statements concerning his omissions, and the impact

of the omissions on his suitability for employment as a

firefighter.   (See, e.g., id. ¶¶ 45, 50, 57, 58, 63.)   According

to plaintiff, the City of New York does not administer its

hiring process in a standard manner; does not monitor its hiring

process to guard against disparate racial impact or treatment;

and does not monitor its workforce attrition, turnover, or

productivity statistics to determine if its hiring process

results in disparate racial treatment or impact.    (Id. at 4.)

And, according to plaintiff, these shortfalls indicate that

defendant City of New York is not in compliance with the UGESP.

(Id.)

          In December 2017, an individual by the name of Joseph

Cassano, a former Emergency Medical Technician (“EMT”) and the

son of former FDNY Commissioner Salvatore Cassano, received an


                                 6
appointment to the position of firefighter in the FDNY.            (Id.)

Cassano received this appointment, according to plaintiff,

despite a history of espousing racist and anti-Semitic views on

social media.       (Id.)   Cassano’s hiring received attention by

Mayor Bill DiBlasio who commented, “nobody’s perfect.”            (Id. at

13.)

               Plaintiff filed a Charge of Discrimination with the

EEOC on or about June 30, 2015, covering acts occurring between

February 6, 2013 and March 4, 2015. 3       (See ECF No. 24, Pl. Opp.

at 13.)       Approximately two years later, on or about July 1,

2017, plaintiff received a Notice of Right to Sue from the EEOC

and subsequently filed a complaint initiating this action.

(Id.)

                               LEGAL STANDARD

        I.     Sufficiency of the Pleadings

               Defendant City of New York moves pursuant to Rule

12(b)(6) to dismiss plaintiff’s complaint for failure to state a

claim.       In considering a motion to dismiss, the court construes

the complaint liberally, “accepting all factual allegations in

the complaint as true, and drawing all reasonable inferences in


3     The facts regarding plaintiff’s alleged proceeding before the EEOC are
taken from plaintiff’s opposition to the instant motion to dismiss. (See ECF
No. 24, Pl. Opp.) The court notes that neither plaintiff’s complaint nor
Amended Complaint include facts concerning his petition before the EEOC, and
plaintiff offers no exhibits to support his assertions. Moreover, the date
he cites for beginning his proceeding is the same date he cites for bringing
an Article 78 proceeding in state court. (See Pl. Opp. at 9; Am. Compl. ¶
74.)


                                      7
the plaintiff’s favor.”       Chambers v. Time Warner, Inc., 282 F.3d

147, 152 (2d Cir. 2002) (citing Gregory, 243 F.3d at 691).              A

plaintiff must plead facts that, if accepted as true, “state a

claim to relief that is plausible on its face.”           Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

            A complaint is facially plausible when the “plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   A complaint need not contain detailed factual

allegations, but must contain more than mere “labels and

conclusions” or a “formulaic recitation of the elements of a

cause of action” or “naked assertions” devoid of “further

factual enhancement.”      Id.

                                 DISCUSSION

    I.      Statute of Limitations

            Defendant City of New York asserts that plaintiff’s

claims based on discrete acts occurring prior to October 2, 2014

are time-barred based on the statutes of limitations applicable

to each of his claims. 4     (Def. Mot. at 11.)      Plaintiff responds


4     Defendant refers to October 2, 2017 as the date when plaintiff
commenced this action. (See Def. Mot. at 11.) However, a review of the
docket in this case indicates plaintiff filed his complaint on September 29,
2017 but that the case was assigned to the court, and summons issued as to
defendant City of New York, on October 2, 2017. (See ECF No. 5 and Docket
Notation dated October 2, 2017.) Thus the filing date for purposes of the
statute of limitations analysis is September 29, 2017.


                                      8
by stating he filed a complaint with the EEOC on June 30, 2015,

and that he received a notice of Right to Sue from the EEOC on

July 1, 2017.    (Pl. Opp. at 17.)       He argues that the

discriminatory acts by defendants that support his NYCHRL claims

continued until June 24, 2016, which date does not appear to

correspond to any of the events plaintiff alleges in his Amended

Complaint.   (Id.)   Plaintiff also argues that some other

discriminatory acts continued until April 26, 2017, which

apparently corresponds with plaintiff’s agreement with the City

of New York to discontinue an Article 78 proceeding in State

Supreme Court.    (Id.; Am. Compl. ¶ 78.)       Finally, plaintiff

argues that a four-year statute of limitations applies to his

§ 1983 claims, citing Ortiz v. City of New York, 755 F. Supp.

2d. 399, 407 (E.D.N.Y. 2010).    To this last point defendant

responds that Ortiz only held that the four-year limitations

period applied to § 1983 actions made possible by amendments

made after December 1, 1990.    (Def. Reply at 3.)       Defendant City

of New York argues that because failure to hire claims were

actionable under § 1983 prior to such amendments, they are

subject to the typical three-year limitations period.         (Id.)   As

set forth below, the court applies a three-year statute of

limitations.

          Although “[t]he lapse of a limitations period is an

affirmative defense that a defendant must plead and prove,” a


                                     9
statute of limitations defense may be “raise[d] . . . in a pre-

answer Rule 12(b)(6) motion if the defense appears on the face

of the complaint.”   Staehr v. Hartford Fin. Servs. Grp., Inc.,

547 F.3d 406, 425 (2d Cir. 2008).

          Courts look to state law to determine the applicable

limitations period for § 1983 actions.   See Pearl v. City of

Long Beach, 296 F.3d 76, 79 (2d Cir. 2002).    For § 1983 actions

arising in New York, courts apply a three-year statute of

limitations.   Id.   However, federal law determines when a § 1983

claim accrues.    Singleton v. City of New York, 632 F.2d 185, 191

(2d Cir. 1980).   The Second Circuit has ruled that accrual

occurs “‘when the plaintiff knows or has reason to know of the

injury which is the basis of his action.’”    Id.   Accrual does

not wait “until the [plaintiff] has received judicial

verification that the defendants' acts were wrongful.”     Veal v.

Geraci, 23 F.3d 722, 724 (2d Cir. 1994); Washington v. Cty. of

Rockland, 373 F.3d 310, 319 (2d Cir. 2004) (noting that three-

year statute of limitations begins to run when the plaintiffs

“knew or should have known of the discriminatory action”).

Discriminatory terminations or refusals to hire are “discrete

acts” that constitute “a separate actionable ‘unlawful




                                 10
employment practice’” under Title VII or § 1983.            Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002). 5

            Both the NYSHRL and NYCHRL have a three-year statute

of limitations.     Bonner v. Guccione, 178 F.3d 581, 584 (2d Cir.

1999) (noting that NYSHRL has a three-year statute of

limitations); Hongyan Lu v. Chase Inv. Servs. Corp., 412 F.

App'x 413, 418-19 (2d Cir. 2011) (noting that NYSHRL and NYCHRL

claims have three-year limitations periods).           However, courts in

this Circuit have held that the filing of a complaint with the

EEOC will toll the limitations period on related claims under

NYSHRL and NYCHRL.      Ugactz v. United Parcel Serv., Inc., No. 10-

CV-1247, 2013 WL 1232355, at *6 (E.D.N.Y. Mar. 26, 2013); but

see Collier v. Boymelgreen Developers, No. 06-CV-5425, 2008 WL

835706, at *9 (E.D.N.Y. Mar. 28, 2008) (“[A]lthough district

courts within the Second Circuit are split on the issue, the

weight of precedent, particularly within the Eastern District of

New York, suggests that the statute of limitations on such a

state law claim is not tolled during the pendency of an EEOC

claim.”).    The Second Circuit, however, has not directly

addressed this question.       Humphreys v. N.Y.C. Health and Hosp.

Corp., No. 16-CV-9707, 2018 WL 3849836, at *3 (S.D.N.Y. Aug. 10,


5     The Second Circuit has also applied National Railroad’s discrete acts
standard to § 1983 claims. See, e.g., Washington, 373 F.3d at 318; Vega v.
Hempstead Union Free Sch. Dist., 801 F.3d 72, 79 (2d Cir. 2015) (“The
considerations set forth by the Supreme Court in National Railroad apply to
§ 1983 employment claims as well.”).


                                     11
2018).   As an equitable matter, tolling the limitations period

on related state law claims is appropriate for Title VII cases

when a plaintiff must first exhaust certain remedies through the

EEOC before bringing those anchor claims in federal court.    See

Williams v. N.Y.C. Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006);

see also Ritterband v. Hempstead Union Free Sch. Dist., No. 06-

CV-6628, 2008 WL 3887605, at *8 n.9 (E.D.N.Y Aug. 20, 2008)

(tolling limitations period for NYSHRL and NYCHRL claims during

pendency of EEOC claim, noting similar treatment under state law

and constructive cross-filing between state and federal agencies

in New York).   Those same concerns are not raised here where

plaintiff does not bring a claim under Title VII and moreover

has not argued for such tolling.     In any event, plaintiff must

first establish a valid anchor claim before invoking this

court’s supplemental jurisdiction.    If he fails to do so, the

court may decline to extend jurisdiction as to plaintiff’s

NYSHRL and NYCHRL claims.

          Because an alleged discriminatory refusal to hire is a

discrete act, the court shall apply a three-year statute of

limitations to all of plaintiff’s claims.    Defendant City of New

York is correct that Ortiz held that the four-year statue of

limitation applies to those actions brought under § 1983

claiming violation of a right protected by a post-1990




                                12
enactment, and that plaintiff’s claim was available before 1990.

Ortiz, 755 F. Supp. 2d at 407-09.

          Despite this three-year limitations period, a

plaintiff may delay accrual of his claim, and the running of the

limitations period, through the continuing violations doctrine

if he shows that he was subjected to an “ongoing policy” of

discrimination.   Smith v. N.Y.C. Dep't of Educ., 524 F. App’x

730, 732 (2d Cir. 2013); see also Corona Realty Holding, LLC v.

Town of N. Hempstead, 382 F. App'x 70, 72 (2d Cir. 2010)

(describing continuing violation doctrine as an “exception to

the normal knew-or-should-have-known accrual date”); Fitzgerald

v. Henderson, 251 F.3d 345, 359 (2d Cir. 2001) (“[I]f a

plaintiff has experienced a ‘continuous practice and policy of

discrimination, . . . the commencement of the statute of

limitations period may be delayed until the last discriminatory

act in furtherance of it.’” (quoting Gomes v. Avco Corp., 964

F.2d 1330, 1333 (2d Cir. 1992))).    “Generally, [the] continuing

violations doctrine is associated with a discriminatory policy,

as opposed to individual acts of discrimination . . . .”

Rodriguez v. Cty. of Nassau, 933 F. Supp. 2d 458, 462 (E.D.N.Y.

2013).   However, courts may find that the doctrine applies when

“specific and related instances of discrimination are permitted

by the employer to continue unremediated for so long as to

amount to a discriminatory policy or practice.”   Id.


                                13
          In Rodriguez v. Cty. Of Nassau, 547 F. App’x 79 (2d

Cir. 2013), the Second Circuit upheld the district court’s

decision not to apply the continuing violations doctrine to a

would-be corrections officer’s § 1983 claims.    Rodriguez, 547 F.

App’x at 80-81, aff’g 933 F. Supp. 2d 458 (E.D.N.Y. 2013).     The

plaintiff in Rodriguez applied to the county corrections

department but was disqualified for failure to cooperate with a

background investigation having missed several opportunities for

an interview.    Rodriguez, 933 F. Supp. 2d at 460-61.   The

plaintiff sought review under Article 78 in state court, was

ultimately unsuccessful, and then filed discrimination charges

with the New York Division of Human Rights and with the EEOC.

Id. at 461.     The district court in Rodriguez found that the

plaintiff’s claims brought under § 1983 accrued on the day he

received the disqualification letter and that his efforts

seeking reconsideration did not amount to a continuing violation

or evince a policy of discrimination.    Id. at 462.    The Second

Circuit affirmed, reiterating that efforts to challenge an

alleged discriminatory hiring decision did not turn a discrete

event into an ongoing practice of discrimination tolling the

limitations period.    Rodriguez, 547 F. App’x at 81.

          Plaintiff does not expressly argue for this court to

apply a continuing violations doctrine to find that all his

claims are timely.    However, the court would have to apply the


                                 14
doctrine to reach all of the discriminatory acts plaintiff

alleges.   Plaintiff filed this action on September 29, 2017.

Applying a three-year limitations period, acts that occurred

before September 29, 2014 are time-barred.    This includes

plaintiff’s initial denial, of which he received notice on

November 26, 2013, (Am. Compl. ¶ 62), defendants’ January 17,

2014 determination that plaintiff was “Not Qualified,” (id. ¶

64), and defendants’ September 15, 2014 amended filing once

again concluding plaintiff was not qualified, (id. ¶ 68).

           Applying Rodriguez, the court finds that the

continuing violations doctrine is not applicable to plaintiff’s

claims and that his claims accruing before September 29, 2014

are thus time-barred.   Laurant’s efforts to seek review with

defendants of his denial did not turn a discrete act into an

ongoing discriminatory policy, thus the continuing violations

doctrine is not applicable.    Here, on January 21, 2014, Laurant

filed a complaint with the CSC and then an Article 78 appeal in

state supreme court sometime in June 2015, directly challenging

defendants’ hiring decision.    While these proceedings were

pending, plaintiff also corresponded with defendants who agreed

to revisit his application.    None of these subsequent reviews

sought by plaintiff delayed accrual or otherwise tolled the




                                 15
limitations period under § 1983. 6        See Abbas v. Dixon, 480 F.3d

636, 641 (2d Cir. 2007) (“[A] plaintiff’s pursuit of a state

remedy, such as an Article 78 proceeding, does not toll the

statute of limitations for filing a claim pursuant to section

1983.”); cf. Del. State Coll. v. Ricks, 449 U.S. 250, 261 (1980)

(“[T]he pendency of a grievance, or some other method of

collateral review of an employment decision, does not toll the

running of the limitations periods.”).

            Though plaintiff’s Amended Complaint is far from

clear, he does not expressly allege that the affirmances by

defendant City of New York, through the CSC, and later by the

PRB and CID defendants constituted discrete discriminatory acts,

actionable standing alone, or as part of an ongoing policy.

Nevertheless, the court finds that plaintiff’s efforts to

challenge a civic agency’s hiring decision did not “turn a

discrete event into a continuing practice of discrimination.”

Rodriguez, 547 F. App’x at 80 (citing Del. State Coll., 449 U.S.

at 261).




6     Plaintiff has not argued that the court should find equitable tolling
applies to his claim, and the court sees no reason that it should, given the
absence of exceptional circumstances in this case. See Zerilli–Edelglass v.
N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003) (“[E]quitable tolling is
only appropriate in rare and exceptional circumstances in which a party is
prevented in some extraordinary way from exercising his rights.” (internal
quotation marks, citations, and brackets omitted)); see also Rodriguez, 547
F. App’x at 81 (finding that promptly pursuing a state court review of the
hiring decision did not warrant equitable tolling of the limitations period).


                                     16
          Because these claims are time-barred, the court grants

defendant’s motion to dismiss as to those claims accruing prior

to September 29, 2014.   Therefore, such claims are dismissed

with prejudice.   See Johnson v. Long Island Univ., 58 F. Supp.

3d 211, 219 (E.D.N.Y. 2014).   Had plaintiff argued for the court

to toll the limitations period on his NYSHRL and NYCHRL claims

during the pendency of his EEOC proceeding, the court would

alternatively decline to exercise jurisdiction over these state

law claims after dismissing his § 1983 claims.   See Rodriguez,

933 F. Supp. 2d at 463 (citing 28 U.S.C. § 1367(c) in declining

to exercise supplemental jurisdiction after dismissing § 1983

anchor claims).

          Even if plaintiff’s claims were not time-barred, as

discussed below, the court finds that the Amended Complaint

fails to state a claim upon which the court may grant relief and

it is dismissed in its entirety.

    II.   Failure to State a Claim

          The alleged acts that remain for the court’s

consideration are thus: (1) the CSC’s March 4, 2015 affirmance

of plaintiff’s Character Disqualification, (Am. Compl ¶ 70); (2)

the City of New York’s October 6, 2015 agreement with plaintiff

to transfer his Article 78 appeal to the County of New York,

(id. ¶ 75); (3) defendant City of New York and the John Doe

defendants’ September 21, 2016 re-evaluation of plaintiff’s


                                17
qualifications and “re-affirm[ance of] of their original

determination,” (id. ¶ 77); and (4) defendant City of New York’s

April 26, 2017 agreement with plaintiff to discontinue the

Article 78 proceeding, (id. ¶ 78).

            First, the agreements between plaintiff and defendants

to transfer and then discontinue the Article 78 proceeding do

not constitute discriminatory acts.    Thus, only the alleged

March 4, 2015 CSC affirmation, and the September 21, 2016 re-

evaluation and affirmation, by defendants occurred during the

limitations period.    And, although the acts alleged before

September 29, 2014 are time-barred, the court may consider them

in evaluating the sufficiency of Laurant’s pleadings.    DeNigris

v. N.Y.C. Health and Hosp. Corp., 861 F. Supp. 2d 185, 192

(S.D.N.Y. 2012) (“[T]ime-barred acts may be considered for

context.”); see also Bowen-Hooks v. City of New York, 13 F.

Supp. 3d 179, 208 (E.D.N.Y. 2014) (considering time-barred acts

“as background information providing context for Plaintiff’s

claims”).

            A.   Section 1983 and NYSHRL Claims

            Plaintiff brings his discrimination claims under

§ 1983, NYSHRL, and NYCHRL.    (See Am. Compl. at 1.)   To state a

claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States,

and that the deprivation was committed by a person acting under


                                 18
color of law.    Feingold v. New York, 366 F.3d 138, 159 (2d Cir.

2004).   The Equal Protection Clause of the 14th Amendment

prohibits disparate treatment on the basis of race by a public

employer.    Littlejohn v. City of New York, 795 F.3d 297, 320 (2d

Cir. 2015).    Such claims brought under § 1983 mirror Title VII

claims once the plaintiff establishes the “color of law”

requirement, and it is undisputed that “a state employee acting

in his official capacity is acting ‘under color of state law.’”

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 82 (2d

Cir. 2015) (citing Feingold, 366 F.3d at 159).    Section 1983

claims may be brought against individuals where Title VII does

not permit such a suit.    Id. at 88.

            The Second Circuit considers Title VII and § 1983

employment discrimination claims under the burden-shifting

evidentiary framework set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973).    See Littlejohn, 795 F.3d at 312.

And courts apply the same standard to discrimination claims

brought under NYSHRL.   Brennan v. Metro. Opera Ass’n, Inc., 192

F.3d 310, 317 n.2 (2d Cir. 1999) (“Employment discrimination

claims brought under the NYSHRL are analyzed identically to

claims under Title VII.”).

            Plaintiff’s NYCHRL claim, however, “[is] to be

evaluated separately from federal and state law claims and given

liberal, independent construction.”     Gorokhovsky v. N.Y.C. Hous.


                                 19
Auth., 552 F. App’x 100, 101 (2d Cir. 2014) (citing Mihalik v.

Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

Cir. 2013)).   NYCHRL claims are to be given an independent

liberal construction from federal and state analogous remedies.

Though courts have interpreted this as a lower standard for

pleading purposes, Loeffler v. Staten Island Univ. Hosp., 582

F.3d 268, 278 (2d Cir. 2009), plaintiffs must still show some

evidence from which discrimination can be inferred, Ben-Levy v.

Bloomberg, L.P., 518 F. App’x 17, 19-20 (2d Cir. 2013).   “[T]he

NYCHRL is not a general civility code” though, and a plaintiff

must plead that the defendant’s alleged conduct is caused “at

least in part” by discriminatory motivation.   Mihalik, 715 F.3d

at 113.

          At the pleadings stage, the Second Circuit has applied

the McDonnell Douglas burden shifting test to require a

plaintiff establish that “(1) she is a member of a protected

class; (2) she is qualified for her position; (3) she suffered

an adverse employment action; and (4) the circumstances give

rise to an inference of discrimination.”   Vega, 801 F.3d at 83.

Though this analysis has been viewed as a reduced standard at

the pleadings stage, “nevertheless, ‘a discrimination complaint

. . . must [still] at a minimum assert nonconclusory factual

matter sufficient to nudge its claims across the line from

conceivable to plausible to proceed.’”   Dooley v. JetBlue


                                20
Airways Corp., 636 F. App’x 16, 20 (2d Cir. 2015) (alteration in

original) (quoting EEOC v. Port Auth. of N.Y. & N.J., 768 F.3d

247, 254 (2d Cir. 2014)).

          To survive a motion to dismiss then, a discrimination

complaint must allege facts that give plausible support that

“the plaintiff is a member of a protected class, was qualified,

suffered an adverse employment action, and has at least minimal

support for the proposition that the employer was motivated by a

discriminatory intent.”    Littlejohn, 795 F.3d at 311.   The

Second Circuit has held that a plaintiff can meet the pleading

burden through direct evidence of intent to discriminate, or by

showing circumstances that give rise to an inference of

discrimination.    Id. at 310-11; Vega, 801 F.3d at 87.   A

plaintiff may raise an inference of discrimination either “by

meeting the requirements of McDonnell Douglas and showing that

the employer’s stated reason for its employment action was

pretext to cover-up discrimination, or by otherwise creating a

‘mosaic’ of intentional discrimination by identifying ‘bits and

pieces of evidence’ that together give rise to an inference of

discrimination.”    Vega, 801 F.3d at 87 (citations omitted);

Littlejohn, 795 F.3d at 311 (requiring plaintiff satisfy

“minimal burden of showing facts suggesting an inference of

discriminatory motivation” (emphasis in original)).

Additionally, to hold an individual liable under § 1983, a


                                 21
complaint must plead personal involvement.    Rasparado v.

Carlone, 770 F.3d 97, 116 (2d Cir. 2014).

          Plaintiff alleges disparate treatment to raise an

inference of discrimination.   (See Am. Compl. at 12-14.)    The

more favorable treatment of similarly situated employees or

candidates not in a plaintiff’s protected group can give rise to

an inference of discrimination.    Littlejohn, 795 F.3d at 312.    A

plaintiff must plausibly allege the existence of at least one

comparator who was more favorably treated despite being

“similarly situated to the plaintiff ‘in all material

respects.’”   Ruiz v. Cty. of Rockland, 609 F.3d 486, 493 (2d

Cir. 2010) (quoting Shumway v. United Parcel Serv., Inc., 118

F.3d 60, 64 (2d Cir. 1997)).   A comparator is similarly situated

if they are “(1) ‘subject to the same performance evaluation and

discipline standards’ and (2) ‘engaged in comparable conduct.’”

Id. at 493-94 (quoting Graham v. Long Island R.R., 230 F.3d 34,

40 (2d Cir. 2000)).   “[C]omparing conduct requires a reasonably

close resemblance of the facts and circumstances of plaintiff’s

and comparator’s cases,” and not “a showing that both cases are

identical.”   Graham, 230 F.3d at 40.   “At the motion to dismiss

stage . . . a court still must determine whether, based on a

plaintiff’s allegations in the complaint, it is plausible that a

jury could ultimately determine that the comparators are




                                  22
similarly situated.”    Mosdos Chofetz Chaim, Inc. v. Vill. of

Wesley Hills, 815 F. Supp. 2d 679, 698 (S.D.N.Y. 2011).

          Plaintiff also appears to argue in opposing the

instant motion that he was the victim of discrimination based on

a theory of disparate impact.    Disparate impact plaintiffs must

plead facts that plausibly indicate defendants’ facially neutral

policy had a disproportionate effect on the plaintiff’s

protected group.   Watson v. Fort Worth Bank & Trust, 487 U.S.

977, 986-88 (1988).    A disproportionate effect can be shown

through a gross statistical disparity in outcomes, or a

statistically significant adverse effect coupled with other

evidence of discrimination.    Duncan v. N.Y.C. Transit Auth., 127

F. Supp. 2d 354, 360 (E.D.N.Y. 2001), aff’d, 45 F. App’x 14 (2d

Cir. 2002).

          Though the pleading standard requires a plaintiff

demonstrate qualification, this does not appear to be a major

focus of the parties’ briefing on this motion.    The court notes,

of course, that defendants found plaintiff not qualified for the

stated reasons.    In any event, the court will focus its inquiry,

as many discrimination cases do, on whether plaintiff

sufficiently raised the minimal inference of defendants’

discriminatory intent.




                                 23
          B.   Monell Claim

          To successfully plead a § 1983 claim against a

municipality for constitutional violations by its employees, a

plaintiff is required to show “‘three elements: (1) an official

policy or custom that (2) causes the plaintiff to be subjected

to (3) a denial of a constitutional right.’”   Wray v. City of

New York, 490 F.3d 189, 195 (2d Cir. 2007) (quoting Batista v.

Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)); see also

Littlejohn, 795 F.3d at 314; Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 692-94 (1978).   An express rule is not required, but a

plaintiff can show that “a discriminatory practice was so

persistent or widespread as to constitute a custom or usage with

the force of law, or that a discriminatory practice of

subordinate employees was so manifest as to imply the

constructive acquiescence of senior policy-making officials.”

Littlejohn, 795 F.3d at 315.   Unlawful hiring decisions by

individuals “whose edicts or acts may fairly be said to

represent official policy” can support a Monell claim.     Id.

Monell, however, does not provide a separate cause of action

against municipalities; it merely extends liability to municipal

organizations whose policies or sanctioned customs lead to an

independent constitutional violation.   Segal v. City of New

York, 459 F.3d 207, 219 (2d Cir. 2006).   Therefore, the lack of




                                24
an underlying constitutional violation will defeat a Monell

claim.   Id.

            C.        Application


                 i.        Claims Against John Doe Defendants

            Defendant City of New York argues that plaintiff’s

allegations are wholly conclusory and that his one comparator

for disparate treatment purposes is not similarly situated.

(Def. Mem. at 8-9.)        Plaintiff responds that he alleged

sufficient facts and that defendant argues for a heightened

pleading standard. 7       (Pl. Opp. at 13-15.)    He also argues that

his claims under NYSHRL and NYCHRL may proceed under a disparate

impact theory.        (Id. at 15.)

            Although the pleading burden in an employment

discrimination case is “minimal,” Zimmerman v. Assocs. First

Capital Corp., 251 F.3d 376, 381 (2d Cir. 2001), dismissal is

nevertheless appropriate where the plaintiff fails to allege

even the basic elements of a discriminatory action claim, Patane

v. Clark, 508 F.3d 106, 112 n.2 (2d Cir. 2007).           The Amended

Complaint expressly alleges that defendant City of New York and




7     Plaintiff devotes a portion of his opposition to a discussion of
discriminatory employment tests, citing Griggs v. Duke Power Co., 401 U.S.
424 (1971). (Pl. Opp. at 14.) The court does not consider this new theory
of discrimination as it is brought for the first time in response to
defendant’s motion to dismiss. See Peacock v. Suffolk Bus Corp., 100 F.
Supp. 3d 225, 231 (E.D.N.Y. 2015); Wright v. Ernst & Young LLP, 152 F.3d 169,
178 (2d Cir. 1998).


                                      25
the CID defendants “intentionally used race as an impermissible

factor in its determinations.”   (Am. Compl. ¶ 59.)     Although

this bald allegation, even if accepted as true, arguably

constitutes discriminatory bias, it is nothing more than a

conclusory allegation, and plaintiff provides no further factual

support to infer direct discriminatory motive by defendants.

The same is true of plaintiff’s bare assertion that defendants’

stated reason for refusing to hire him was a pretext.      The

pleadings are devoid of support.      Plaintiff fails to plead

sufficient facts to support either his discriminatory motive or

pretext allegations and does not provide direct factual support

for his discriminatory intent claims.

           Thus, the court must determine if plaintiff’s pleading

adduces sufficient facts to give plausible support to a minimal

inference of discriminatory motivation.      Littlejohn, 795 F.3d at

311.   Plaintiff argues both disparate treatment and disparate

impact theories to support his claim of discriminatory intent.

However, the court finds that the remainder of plaintiff’s

Amended Complaint includes, at best, only formulaic recitations

of the legal elements of a discrimination claim      without

sufficient factual support and fails to give rise to even a

minimal inference that the PRB and CID defendants used race as

an impermissible factor in deciding Laurant was not qualified,




                                 26
or carried out policies that had a disproportionate impact on

African American candidates.

          First, plaintiff does not allege that disqualifying

candidates based on the failure to disclose arrests, or on the

types of arrests on his record, is somehow a proxy for

disqualifying African American candidates.   Indeed, as defendant

City of New York points out, there is no allegation that

defendants were even aware of plaintiff’s race.   Given the

posture of this motion, the court need not accept as true

defendant City of New York’s contention that the PRB and CID use

“blind” or anonymous applications.   (Def. Mem. at 10); but see

Lopez v. City of New York, No. 14-CV-3285, 2016 U.S. Dist. LEXIS

72145, at *20-21 n.7 (E.D.N.Y May 31, 2016) (citing PRB

guidelines’ statement that reviewed files are anonymous).

Nevertheless, plaintiff offers no facts to support the

conclusion that disqualifying candidates based on the failure to

disclose these types of arrests, or arrests in general, somehow

discriminates by race.   He has not alleged any evidentiary facts

to demonstrate disparate effect on African Americans through

statistics, or anything more than his bare assertions.    Thus,

his disparate impact theory fails.

          Plaintiff next fashions his claim as one for disparate

treatment, pointing to Cassano as a similarly situated candidate

who received a position as a firefighter despite his alleged


                                27
similar “mistakes.”    (See Am. Compl. at 13.)   The court finds

that plaintiff has not alleged that Cassano is similarly

situated to plaintiff in all material respects, as required for

a disparate treatment claim to raise a minimal inference of

discriminatory motivation.    Plaintiff points to Cassano’s

publicized history of racist and anti-Semitic social media posts

and his subsequent resignation as an EMT.    However, plaintiff

makes no allegations as to Cassano’s arrest history, or whether

Cassano’s application to become a firefighter included omissions

concerning such arrest history or contained inaccuracies

regarding his employment history.     On this basis alone the court

finds that plaintiff and Cassano are not similarly situated.

            There are additional reasons why the court finds

Cassano and plaintiff not similarly situated in all material

respects.    Missing from plaintiff’s Amended Complaint are other

bases upon which the PRB and CID defendants evaluate potential

candidates including test scores, education, physical ability,

or relevant experience.    First, it is unclear when defendants

considered Cassano’s application and for which examination he,

or plaintiff, sat.    This bears on whether the two were subject

to the same hiring standards.    As to the last criterion of

relevant experience, Cassano served as an EMT before receiving

an appointment to be a firefighter.    Although plaintiff alleges

he has experience working in healthcare, he has not argued why


                                 28
that experience makes him similarly situated to Cassano.

Finally, it is unclear how familial ties influenced

consideration of Cassano’s application, but this connection may

have been favorable to Cassano, and at the very least

distinguishes him from plaintiff.      Thus, plaintiff has failed to

allege the existence of a single similarly situated comparator

to illustrate his disparate treatment claim and ultimately to

support even a minimal inference of discriminatory intent by

defendants.

          Thus, plaintiff’s disparate treatment claims under

both § 1983 and NYSHRL fail and are dismissed as to all the John

Doe defendants.     And, despite the lesser standard, plaintiff’s

claims under NYCHRL fail for the same reasons.     Because

plaintiff has failed to raise even a minimal inference of

discriminatory intent to state a claim under § 1983 and NYSHRL,

he cannot satisfy his burden under NYCHRL that defendants’

conduct was “caused at least in part by discriminatory”

motivation.   Thus, his NYCHRL claims against the individual

defendants are dismissed as well.


              ii.      Claims Against City of New York


          The court next turns to plaintiff’s Monell claims

against defendant City of New York.     Defendant City of New York

argues that plaintiff has pleaded only conclusory allegations


                                  29
that the City of New York’s hiring practice is discriminatory.

(Def. Mot. at 11-12.)      Plaintiff responds that he has

sufficiently pleaded that defendants exhibited “deliberate

indifference by failing to ensure” an objective review process,

reciting the elements of a failure to train claim without citing

legal authority. 8    (Pl. Opp. at 17.)      He concludes that, based

upon the totality of the circumstances, the court should find

that he has stated a Monell claim.         (Id.)

            Plaintiff alleges that the City of New York’s

firefighter hiring process is fraught with subjectivity and

implicit bias, and that the City does not administer this

selection process in a standardized manner; does not monitor for

disparate racial impact or treatment; and does not evaluate its

workforce retention, attrition, and productivity to determine if

its hiring process has disparate racial impact.           The Amended

Complaint also alleges that the City of New York is not in

compliance with EEOC standards known as the UGESP, however, the

court notes that this allegation may be a remnant from

plaintiff’s original complaint bringing Title VII claims.

Finally, plaintiff alleges that the City of New York did not

independently or objectively evaluate the circumstances

surrounding his arrests, and the other omissions from his


8     Defendant correctly notes in its reply that the authority for a
deliberate indifference claim can be found in Walker v. New York, 974 F.2d
293, 297-98 (2d Cir. 1992). (Def. Reply at 5-6.)


                                     30
application, to determine if they impacted his suitability for

employment.

          As discussed above, plaintiff has not raised even a

minimal inference of discriminatory motive to support his

discrimination claims.   An essential element of a Monell claim

is the underlying violation of a constitutional right.   Thus, he

cannot establish his Monell claim against the City of New York.

See Segal, 459 F.3d at 219 (“Because the district court properly

found no underlying constitutional violation, its decision not

to address the municipal defendants’ liability under Monell was

entirely correct.”)   In any event, plaintiff’s many allegations

concerning the manner in which the City of New York administers

its firefighter hiring process and monitors retention are (1)

entirely conclusory; and (2) not supported by any facts that

would make them plausible.   Even if these allegations

surrounding the manner in which the City of New York hires

firefighters were not conclusory, plaintiff has not shown that

such failures necessarily constitute a discriminatory policy.

          Finally, plaintiff has failed to show a discriminatory

practice “so persistent or widespread as to constitute a custom

or usage with the force of law” sufficient to hold the City of

New York liable for a violation of § 1983.   Plaintiff makes

repeated reference in the Amended Complaint to a class-action

lawsuit, settlement, and monitoring arrangement concerning the


                                31
FDNY’s hiring practices.   However, the Amended Complaint does

not contain anything more than bare allegations that anyone

other than he suffered from a refusal to hire in the manner in

which he did.   The Second Circuit has made clear that “isolated

acts . . . by non-policymaking municipal employees are generally

not sufficient to demonstrate a municipal custom, policy, or

usage that would justify municipal liability.”      Jones v. Town of

E. Haven, 691 F.3d 72, 81 (2d Cir. 2012); see also Henderson v.

Town of Greenwich, 317 F. App'x 46, 47 (2d Cir. 2009) (“Proof of

a single incident of unconstitutional activity is not sufficient

to impose liability under Monell.” (quoting Oklahoma City v.

Tuttle, 471 U.S. 808, 823-24 (1985))); Giaccio v. City of New

York, 308 F. App'x 470, 472 (2d Cir. 2009) (affirming summary

judgment in favor of defendants and dismissing Monell claim

where plaintiff identified “at most, only four examples” of

constitutional violations).    And because plaintiff has not

alleged that any of the John Doe defendants is a final

policymaker, their refusal to hire plaintiff, even if unlawful,

would not support a Monell claim.      For these reasons,

plaintiff’s Monell claim must also fail.

                              CONCLUSION

           For the reasons set forth above, defendant City of New

York’s motion to dismiss for failure to state a claim is

GRANTED.   The Clerk of Court is respectfully requested to enter


                                  32
judgment in favor of defendants, to dismiss plaintiff’s Amended

Complaint in its entirety, and to close the case.   Any notice of

appeal to the Second Circuit must be filed with the district

court Clerk within 30 days after the judgment is entered.

Fed. R. App. P. 4.

SO ORDERED.

Dated:   March 26, 2019
         Brooklyn, New York
                                              /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge




                               33
